      Case 2:18-cv-02684-EJM Document 184 Filed 09/18/20 Page 1 of 3



 1   Timothy J. Eckstein, 018321
     Joshua D. Bendor, 031908
 2   OSBORN MALEDON, P.A.
     2929 N. Central Ave., Suite 2100
 3   Phoenix, Arizona 85012-2793
     (602) 640-9000
 4   teckstein@omlaw.com
     jbendor@omlaw.com
 5
     Stanley Young
 6   COVINGTON & BURLING LLP
     5 Palo Alto Square
 7   Palo Alto, California 94306
     (650) 632-4704
 8   syoung@cov.com
 9   Katherine Chamblee-Ryan
     Olevia Boykin
10   CIVIL RIGHTS CORPS
     1601 Connecticut Ave. NW, Suite 800
11   Washington, D.C. 20009
     (202) 656-5189
12   olevia@civilrightscorps.org
     katie@civilrightscorps.org
13
     Attorneys for Plaintiffs
14
15                         IN THE UNITED STATES DISTRICT COURT
16                                 FOR THE DISTRICT OF ARIZONA
17     Deshawn Briggs, et. al.,
18                               Plaintiffs,             No. CV-18-2684-PHX-EJM
       v.
19                                                 JOINT REPORT ON SETTLEMENT
       Allister Adel, et. al.,
20
                                 Defendants.
21
22          Pursuant to this Court’s Order on September 14, 2020 (Doc. 182), the parties
23   submit this Joint Settlement Status Report.
24          Plaintiffs and Defendant Allister Adel, in her official capacity, and Maricopa
25
     County (“County Defendants”), have reached a settlement agreement in principle with
26
     respect to Plaintiffs’ claims. On July 30, 2020, Plaintiffs and Defendants Maricopa County
27
     and Maricopa County Attorney Allister Adel filed their Notice of Settlement. [Doc. 174]
28
      Case 2:18-cv-02684-EJM Document 184 Filed 09/18/20 Page 2 of 3



 1   They are working on finalization of related settlement documentation. They anticipate
 2   completing that work and filing the related dismissal documents in the near future.
 3          Plaintiffs and the County Defendants also will begin working on settlement
 4   negotiations regarding Plaintiffs’ attorneys’ fees and costs requests asserted as to County
 5
     Defendants, only. They will propose deadlines for status reports regarding those
 6
     negotiations, along with a proposal for the Court to set a briefing schedule for litigation
 7
     regarding those requests, per Rule 54, Fed. R. Civ. P., LRCiv. 54.1 and LR Civ 54.2, to the
 8
     extent their settlement efforts are unsuccessful.
 9
            Plaintiffs and Defendant TASC have now begun active settlement discussions.
10
11   Defendant TASC submitted a settlement proposal to Plaintiffs on August 27, 2020. On

12   September 16, 2020, Plaintiffs submitted a counter-proposal to Defendant TASC, which

13   is currently pending. In that proposal, Plaintiffs stated their belief that it would be most

14   productive to work toward settlement with a mediator and proposed asking this Court for
15   a referral to a magistrate for that purpose. TASC appreciates the mediation suggestion, is
16   evaluating it and will be responding to Plaintiff early next week regarding the prospect
17   and timing of a potential mediation.
18          DATED this 18th day of September, 2020.
19
                                               By s/Joshua D. Bendor
20                                               Katherine Chamblee-Ryan
                                                 CIVIL RIGHTS CORPS
21                                               1601 Connecticut Ave. NW, Suite 800
                                                 Washington, D.C. 20009
22
                                                    Timothy J. Eckstein
23                                                  Joshua D. Bendor
                                                    OSBORN MALEDON
24                                                  2929 N. Central Ave., Suite 2100
                                                    Phoenix, Arizona 85012-2793
25
                                                    COVINGTON & BURLING LLP
26                                                  Stanley Young
                                                    5 Palo Alto Sq.
27                                                  Palo Alto, CA 94306
                                                    (650) 632-4704
28                                                  syoung@cov.com

                                                2
     Case 2:18-cv-02684-EJM Document 184 Filed 09/18/20 Page 3 of 3



 1
                                          Sarah Mac Dougall
 2                                        620 8th Avenue
                                          New York, New York, 10018
 3                                        (212) 841-1215
                                          smacdougall@cov.com
 4
                                          Virginia Williamson
 5                                        850 10th St. NW
                                          Washington, D.C. 20001
 6                                        (202) 662-5983
                                          vwilliamson@cov.com
 7
                                          Attorneys for Plaintiffs
 8
                                      ALLISTER ADEL
 9                                    MARICOPA COUNTY ATTORNEY
10
                                      BY: s/ Ann Thompson Uglietta (w/permission)
11                                    ANN THOMPSON UGLIETTA
                                      JOSEPH J. BRANCO
12
                                      HOWARD LEVINE
13                                    Deputy County Attorneys
                                      Attorneys for Defendants Maricopa County and
14                                    Maricopa County Attorney Allister Adel
15
                                      SNELL & WILMER L.L.P.
16
17
                                      By: s/ Jennifer Hadley Catero (w/permission)
18                                    Robert A. Henry
                                      Kelly A. Kszywienski
19                                    Amanda Z. Weaver
                                      Jennifer Hadley Catero
20                                    One Arizona Center
                                      400 E. Van Buren, Suite 1900
21                                    Phoenix, Arizona 85004-2202
                                      Attorneys for Defendant Treatment Assessment
22                                    Screening Center, Inc.
23
24
25
26
27
28

                                      3
